                                Case 19-24331-PDR                      Doc 99          Filed 01/09/21              Page 1 of 6
                                                               United States Bankruptcy Court
                                                                Southern District of Florida
In re:                                                                                                                  Case No. 19-24331-PDR
Ralph Levi Sanders, Jr.                                                                                                 Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 113C-0                                                   User: groomsd                                                               Page 1 of 2
Date Rcvd: Jan 07, 2021                                                Form ID: pdf004                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 09, 2021:
Recip ID                 Recipient Name and Address
db                     + Ralph Levi Sanders, Jr., 561 SW 60 Ave., Plantation, FL 33317-3947

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 09, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 7, 2021 at the address(es) listed
below:
Name                               Email Address
Christian A. McCue
                                   on behalf of Mediator Christian McCue christian.mccue@mccuelaw.com
                                   ecf.mccuelaw@gmail.com;ign@mccuelaw.com;lisa.mccue@mccuelaw.com;patty@mccuelaw.com;mccuecr41107@notify.bestca
                                   se.com

Gavin N Stewart
                                   on behalf of Creditor Specialized Loan Servicing LLC bk@stewartlegalgroup.com

Matthew Tillma
                                   on behalf of Creditor THE BANK OF NEW YORK MELLON matthew.tillma@bonialpc.com

Natalie Zindorf Lea
                                   on behalf of Creditor THE BANK OF NEW YORK MELLON Natalie.Lea@bonialpc.com

Office of the US Trustee
                                   USTPRegion21.MM.ECF@usdoj.gov
                          Case 19-24331-PDR             Doc 99      Filed 01/09/21   Page 2 of 6
District/off: 113C-0                                    User: groomsd                               Page 2 of 2
Date Rcvd: Jan 07, 2021                                 Form ID: pdf004                            Total Noticed: 1
Robin R Weiner
                           ecf@ch13weiner.com ecf2@ch13weiner.com


TOTAL: 6
             Case
           Case   19-24331-PDR Doc
                19-24331-PDR    Doc9991 Filed
                                         Filed01/09/21
                                               12/15/20 Page
                                                         Page31of
                                                                of64




                                       Motion for

Postponement of Mortgage Modification Mediation Scheduled for December 17,

2020




                                ! "

                      #       $%%        &       '

           () *+ , # (         )     ( *+*

-      .          / -. ***+

BANKrUPTCY Case 19-bk-24331-PDR                               Date: December 14, 2020




    I am requesting a postponement of the Mortgage Modification Mediation for the

following reasons.

1. I was supposed to receive notification of the Mortgage Modification Mediation 14

    calendar days before the Mediation. I received the Mortgage Modification Mediation

    notification eight (8) days before the Mediation per the United States Postal Service

    Informed delivery on December 7, 2020. I have requested a rescheduling of the

    MORTGAGE MODIFICATION MEDIATION due to that reason. See exhibits 1 & 2

2. My rescheduling requests are not being responded to.




                                                                                   !
             Case
           Case   19-24331-PDR Doc
                19-24331-PDR    Doc9991 Filed
                                         Filed01/09/21
                                               12/15/20 Page
                                                         Page42of
                                                                of64




3. The Mortgage Modification Mediation is contrary to an agreement that Special Loan

    Servicing and I had agreed

4. I had requested a change in mediators due to if the mediator will allow item 1 to

    occur, what other issues could occur.

5. Due to the various litigations occurring that would pay off my creditors. The time is not

    'ripe' for a Mortgage Modification Mediation.

6. I have requested legal help from the loan servicing company and the mortgagee company

    (BNYM)



    I had gotten in contact with the Florida Insurance Commission and filed

complainants with the Insurance Commission against my homeowners' insurance

company. The Florida Insurance commission agrees with me. Universal Property &

Causality ask for a 'do-over". I sent a write-up to the bankruptcy court, but the write-up

had non-pdf items attached to it such that the write-up was rejected

       I called the bankruptcy court to find out how what I need to do to start adversary

proceedings against my homeowners' insurance company to pay off creditors or bring

up to current as my original intention was for when I went into bankruptcy to collect the

personal property amount based on replacement cost.

Since then, issues with my insurance company, Universal Property & Casualty, has

gotten considerably worse. It became necessary to get the Florida insurance

commission involved. Florida Insurance Commission agreed that I had valid issues.

Adjusters from Universal Property admitted that they were at fault and requested a 'do-

over,' but I need legal help to continue pressing the matter, and without the ability to get



                                                                                       $ !
             Case
           Case   19-24331-PDR Doc
                19-24331-PDR    Doc9991 Filed
                                         Filed01/09/21
                                               12/15/20 Page
                                                         Page53of
                                                                of64




an attorney, the bankruptcies assets from the insurance claim would go to waste based

on a large number of cases against Universal Property and Casualty and the size of the

legal staff at UPC

       I have a number of bankruptcies assets that I can flesh out with the

documentation, statutes, and case law into adversary proceedings where the Court can

decide how to handle the assets. I will supply the bullet point of the assets in addition to

the full adversary proceeding write-ups



Two of the proceedings would become construction job creation employing than just a

few people

In my June 2020 filing, I had bought up the issue that the waterway behind me, a

drainage easement, was causing issues to homes in my area. I had gotten in contact

with the South Florida Water Management District. The south Florida water

Management district assigned two engineers to help me locate the source of the issue.

       The next to the end result of that investigation is a few thousand linear feet of

seawall would have to be installed or upgraded possibly by the Old Plantation Water

Management District due to drainage easement laws I have damages to my home,

possibly due to the undermining of the water's properties from the drainage easement.

Of the 40 homes that have issues related to the drainage easement is paid off, and are

the life-savings of the owners see the exhibit.

       The second job creation would be to repair those homes that do have structural

issues due to the possible undermining by the drainage easement.




                                                                                   * !
              Case
            Case   19-24331-PDR Doc
                 19-24331-PDR    Doc9991 Filed
                                          Filed01/09/21
                                                12/15/20 Page
                                                          Page64of
                                                                 of64




       In my situation, based on other issues, the current building code elevation I am

at AE as far as the house itself, my home would have to be rebuilt from the ground up.

As Mr. Johnson had stated that I had too many litigation issues, he is correct. All of

those issues have taken a toll on me.; I was already classified as ADA due to physical

and mental issues by Social Security in court records (SSDI).

       With the ax hanging over my neck, I have been unable to think straightly to finish

complete the adversary proceedings to submit to the Court for the trustee to determine

how to proceed with the Court's assets. I have been keeping my main

creditors(SLS/?BNYM) in the information loop. Unfortunately, nobody wants to help or

offer guidance for legal help. Based on the quotes from the late Justice Scalia Supreme

Court rulings of "When inaction become an action."

I have endeavored to get another bankruptcy attorney.

I am asking for a postponement of the Mortgage Modification Mediation Mediation and

whatever guidance the Court may suggest.

Please.



Sincerely



Ralph Levi Sanders

561 SW 60th ave

Plantation, Fl. 33317

754.801.7097




                                                                                     !
